                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     JESSE GREENBERG,                                  CASE NO. 19-cv-00490-YGR
                                   7                  Plaintiff,                           ORDER DEEMING FILING SECOND
                                                                                           AMENDED COMPLAINT; DENYING MOTION
                                   8            vs.                                        TO DISMISS AS MOOT; AND DENYING
                                                                                           MOTION FOR EXTENSION AS MOOT
                                   9     CITY AND COUNTY OF SAN FRANCISCO,
                                                                                           Dkt. Nos. 8, 26
                                  10                  Defendant.

                                  11          This Court previously granted the request for extension filed by plaintiff Jesse Greenberg,
                                  12   and ordered that he file his amended complaint no later than April 16, 2019. (Dkt. No. 21.) On
Northern District of California
 United States District Court




                                  13   April 19, 2019, this Court received plaintiff’s motion for extension of time and his “Complaint and
                                  14   Request for Injunction.” (Dkt. Nos. 26 and 27, respectively.)
                                  15          Docket Number 27 is deemed plaintiff’s Second Amended Complaint, and the Clerk is
                                  16   directed to correct the docket entry to reflect that the received document is a Second Amended
                                  17   Complaint.
                                  18          In light of the filing of the Second Amended Complaint, the Court DENIES the pending
                                  19   motion of defendant City and County of San Francisco to dismiss as MOOT. (Dkt. No. 8.)
                                  20   Plaintiff’s new request for extension of time (Dkt. No. 26) is likewise DENIED AS MOOT.
                                  21          The arguments raised in defendant’s opposition to the motion for extension of time (Dkt.
                                  22   No. 28) may be raised in its response to the Second Amended Complaint. Defendant shall file its
                                  23   response no later than May 14, 2019.
                                  24          IT IS SO ORDERED.

                                  25   Dated: April 24, 2019
                                                                                               YVONNE GONZALEZ ROGERS
                                  26                                                      UNITED STATES DISTRICT COURT JUDGE
                                  27

                                  28
